Citation Nr: 0522034	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  95-09 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
hypertension for the period November 20, 1993 through 
November 6, 2002, and in excess of 20 percent thereafter.   

2. Entitlement to an evaluation in excess of 10 percent for 
eczematous dermatitis with keratodermia of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to November 
1993. This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and a 10 
percent rating, effective from November 20, 1993, for 
hypertension, and granted service connection and a 
noncompensable rating, effective from November 20, 1993, for 
eczematous dermatitis.

In September 1994 the veteran filed a notice of disagreement 
with all of the issues cited in the August 1994 rating 
decision.  In October 1994 a statement of the case (SOC) was 
issued encompassing all of the issues cited in the August 
1994 rating decision.  In November 1994 the veteran's 
representative filed a statement, which was accepted as a 
substantive appeal, in lieu of a VA Form 9.

By rating action in June 1995, the RO continued the 10 
percent rating assigned for the service-connected 
hypertension and assigned a 10 percent rating, effective from 
November 20, 1993, for eczematous dermatitis with 
keratodermia of the hands.  The Board also notes that the 
grant of service connection for eczematous dermatitis with 
keratodermia of the hands, constitutes a complete grant of 
the benefit sought as to warts.  Received in August 1996 was 
a statement from the veteran in which she cited several 
"conditions/illnesses" to be considered for 
"compensation/pension/ evaluation/reevaluation", including 
hypertension and eczema.  

By rating action in January 1997 the RO continued the 10 
percent rating assigned for hypertension and continued the 10 
percent rating assigned for eczema of the hands.  In an April 
1998 Statement of Accredited Representation in Appealed Case, 
the veteran's representative requested that the service-
connected hypertension be evaluated under the new rating 
criteria, effective January 12, 1998, and noted a previous 
statement in which the representative indicated that 
Diagnostic Code 7007 more appropriately reflected the 
disability as opposed to Diagnostic Code 7101 since the 
veteran had an enlarged heart.  The representative noted that 
the evaluation of the service-connected eczematous dermatitis 
had been "overcome by events", noting that in June 1995 a 10 
percent evaluation had been assigned.

In an August 1998 rating action, the RO, apparently in 
response to the representative's statement, considered the 
service-connected hypertension under both the old and new 
rating criteria, and continued the denial of a rating in 
excess of 10 percent for hypertension.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held, on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  The 
Board notes that, despite the April 1995 rating action, and 
the representative's statement in April 1998, since there is 
no indication that the veteran intended to limit her appeal 
with respect to the service-connected eczematous dermatitis 
to 10 percent, that issue is still in proper appellate 
status.

In July 1999 the Board remanded the issues currently on 
appeal and directed the RO to obtain from the veteran the 
name(s) and address(es) of all medical care providers (VA and 
private) who have treated her for hypertension since 1993, to 
include a copy of report of the echocardiogram referenced in 
the May 1996 VA discharge summary.  The RO was also directed 
to schedule the veteran for a VA dermatological examination 
to assess the current nature and severity of her eczematous 
dermatitis with keratodermia of the hands.  Finally, the RO 
was directed to schedule the veteran for a VA cardiovascular 
examination to determine the nature and severity of her 
service-connected hypertension.  It was instructed that the 
examiner indicate for the record whether there is any cardiac 
pathology associated with the hypertension.

In March 2002, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  In May 2002, the Board 
determined that additional development of the record was 
needed.  In September 2002, additional Department of Veterans 
Affairs (VA) clinical documentation was incorporated into the 
record.  In November 2002, the veteran was afforded a VA 
examination for compensation purposes.  The report of the 
examination has been incorporated into the record.

In October 2003 and again in September 2004, the Board 
remanded the matter to the RO and directed that the RO 
readjudicate the veteran's claims.  


FINDINGS OF FACT

1.  For the period from November 20, 1993 through November 6, 
2002, the veteran's service-connected hypertension was 
manifested by diastolic pressure predominantly less than 110 
and systolic pressure less than 200.

2.  For the period beginning November 7, 2002, the veteran's 
service-connected hypertension is manifested by diastolic 
pressure predominantly less than 120.

3.  The veteran's service-connected eczematous dermatitis 
with keratodermia of the hands is not manifested by exudation 
or itching constant, extensive lesions, or marked 
disfigurement; it is not at least 20 percent of the entire 
body or at least 20 percent of exposed areas affected and 
there is no evidence of systemic therapy.   
    

CONCLUSIONS OF LAW

1.  For the period from November 20, 1993 through November 6, 
2002, the criteria for an evaluation greater than 10 percent 
for the veteran's service-connected hypertension have not 
been met.  38 U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, DC 7101 (as in effect prior to and beginning January 
12, 1998).
  
2.  For the period beginning November 7, 2002, the criteria 
for an evaluation greater than 20 percent for the veteran's 
service-connected hypertension have not been met.  38 
U.S.C.A. 1155, 5107 (West 2002); 38 C.F.R. § 4.104, DC 7101 
(as in effect prior to and beginning January 12, 1998).

3.  The criteria for an evaluation in excess of 10 percent 
for eczematous dermatitis with keratodermia of the hands have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
DC 7806 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the two volumes 
comprising the veteran's claims folder, which includes, but 
is not limited to: the veteran's service medical records 
(SMR's); the veteran's assertions, including testimony 
provided at a March 2002 Board hearing; VA treatment records; 
and VA examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

				I.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

				A.  Hypertension

The veteran's hypertension has been evaluated as 10 percent 
disabling from November 20, 1993, and as 20 percent disabling 
effective November 7, 2002.  

During the course of the veteran's appeal, the regulations 
pertaining to diseases of the arteries and veins were 
revised.  At the time the veteran filed her claim for an 
increased evaluation, her service-connected hypertension was 
evaluated under 38 C.F.R. 4.104, as in effect prior to 
January 12, 1998.  Diagnostic Code (DC) 7101 provided that 
for hypertensive vascular disease, a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more, with severe symptoms.  A 40 percent rating is warranted 
when diastolic pressure is predominantly 120 or more, with 
moderately severe symptoms.  A 20 percent evaluation is 
warranted when diastolic pressure is predominantly 110 or 
more, with definite symptoms.  A 10 percent rating is 
warranted when diastolic pressure is predominantly 100 or 
more.  When continuous medication is necessary for control of 
hypertension with a history
of diastolic blood pressure predominantly 100 or more, a 
minimum 10 percent rating will be assigned.  38 C.F.R. 4.104, 
Diagnostic Code 7101 (1997).

On January 12, 1998, the rating criteria for hypertension 
were revised.  The revised rating criteria provide that for 
hypertensive vascular disease, a 60 percent rating is 
warranted when diastolic pressure is predominantly 130 or 
more.  A 40 percent evaluation is warranted when diastolic 
pressure is predominantly 120 or more.  A 20 percent rating 
is warranted when diastolic pressure is predominantly 110 or 
more, or when systolic pressure is predominantly 200 or more.  
A 10 percent evaluation is warranted when diastolic pressure 
is predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more.  The minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control is 
10 percent.  38 C.F.R. 4.104, DC 7101 (2004).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

In a June 1993 Report of Medical History for the purposes of 
separation, it was noted that the veteran had a history of 
hypertension for five years and that she was taking Tenormin.  
The veteran's June 1993 separation examination report listed 
her blood pressure as 120/86.   

A December 1993 VA general medical examination report noted 
that the veteran had been on hypertension medications for 
five years, continuously for the last two years.  It was 
stated that she was currently taking only Tenormin.  It was 
further stated that she was asymptomatic and that she denied 
a history of heart disease, renal disease, or stroke.  Upon 
examination, her blood pressure was 140-142/88, taken three 
times.  Blood pressure standing was 138/86.  Auscultation of 
the heart showed a regular rhythm at approximately 80, 
without abnormal sounds.  The diagnosis was history of 
hypertension, well-controlled on medications.    

A September 1994 VA medical record listed the veteran's blood 
pressure as 179/126 and 145/93.  An October 1994 report 
listed her blood pressure as 158/107.  A November 1994 VA 
medical certificate listed the veteran's blood pressure as 
143/102 and a VA medical record received in December 1994 
listed her blood pressure as 146/101 in the recumbent 
position and 152/108 in the standing position.  In an April 
1995 VA record, the veteran's blood pressure was listed as 
142/104 and 140/96.    

In an April 1995 VA hypertension examination report it was 
noted that the veteran was currently taking Atenolol for her 
hypertension.  It was stated that she was asymptomatic and 
that she denied a history of heart disease, heart attacks, or 
stroke.  Upon examination, auscultation of the heart showed a 
regular rhythm at approximately 80, without abnormal sounds.  
Blood pressure sitting was 118/72, taken three times.  The 
diagnosis was hypertension, well-controlled on medications.  

A VA hospital summary report for the period February 20, 1996 
to March 7, 1996, listed her blood pressure as 149/93 and a 
VA hospital summary report for the period April 30, 1996 to 
May 9, 1996, listed her blood pressure as 151/101.  

A November 21, 1996 VA general medical examination report 
listed the veteran's blood pressure as 130/90 in both arms 
and stated that her pulse was 70 and regular.  The diagnosis 
was hypertension, controlled with Atenolol once a day.  

A VA hospital summary report, with an admission date of 
November 30, 1996, noted that the veteran's diastolic blood 
pressure readings were occasionally above 100.      

A June 1998 VA general medical examination report stated that 
the veteran took Atenolol for her hypertension.  It was 
stated that she had been asymptomatic and that she denied a 
history of heart disease, heart attacks, stroke, or other 
complications of hypertension.  Upon examination, 
auscultation of the heart showed a regular rhythm at 
approximately 80, without abnormal sounds.  The heart did not 
appear to be enlarged to palpation, percussion, or 
auscultation.  Blood pressure sitting was 126-128/80-82, 
taken three times.  The diagnosis was hypertension, of 
intermediate duration, well-controlled on medications.  It 
was stated that there was no history or evidence of organ 
damage.  

A VA discharge summary for the period February 23, 1999 to 
March 15, 1999 noted that the veteran's blood pressure 
remained a little bit high on the diastolic side.  A March 
1999 VA report of chest X-rays stated that the veteran had a 
normal heart.  The impression was that there was no active 
disease.      

An August 1999 VA progress note listed her blood pressure as 
128/86.  

A November 1999 VA hypertension examination report noted that 
the veteran stated that the only symptom she has is 
occasional dizziness when her blood pressure goes high.  Her 
treatment at the time was stated to be Atenolol 100 mg every 
day and hydrochlorothiazide 25 mg every day.  Her blood 
pressure was 132/100, and then five to ten minutes later it 
was 136/102.  Her pulse was 84 and regular.  There was no 
evidence of congestive heart failure and there was no 
swelling of her lower extremities at the time of the 
examination.  The heart had no murmurs, no thrills, and no 
rubs.  There was no evidence of cardiomegaly on physical 
examination.  The examiner reiterated that the veteran had no 
symptoms in regard to hypertension other than occasional 
dizziness and stated that she had never been hospitalized for 
congestive heart failure and had no history of myocardial 
infarction.  

An August 2000 VA progress note listed the veteran's blood 
pressure as 122/68 and stated that her blood pressure was 
well-controlled with Atenolol.  

A January 2002 medical progress note listed the veteran's 
blood pressure as 136/80 and a February 2002 report listed it 
as 140/102.  

A November 2002 VA examination report noted that an EKG was 
done on October 9, 2002, and that it showed normal sinus 
rhythm and left atrial enlargement.  Upon physical 
examination, there was no evidence of atherosclerosis and the 
pulses, carotids, radials, posterior tibials, and extremity 
pulses were all normal.  Examination of the cardiovascular 
system revealed heart S1, S2 regular sinus rhythm and there 
was no evidence of cardiomegaly on examination.  The blood 
pressure was taken three times at 10 minutes apart.  The 
readings were all 160/110.  The examiner stated. "[m]y 
opinion at this time is that of hypertension, which more than 
likely has not increased, causing evidence atherosclerosis.  
The only evidence is that of left atrial enlargement, which 
denotes some minor effect on the heart."  The results of an 
exercise stress test stated that the veteran went for 10 
minutes on the treadmill and workload equivalent to 11.2 
Mets.  No ischemic EKG changes were noted and it was stated 
to be a negative exercise test.  

An April 2003 VA medical progress note stated that an 
echocardiogram noted concentric left ventricular hypertrophy, 
which was mild with a normal left ventricular systolic 
function.  The report also noted an October 2002 X-ray report 
of the chest, which noted mild scarring at the bilateral 
lower bases but no evidence of active disease.  It was stated 
that a normal size heart was noted from this X-ray.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
For the period prior to November 7, 2002, the evidence fails 
to show that the veteran's diastolic pressure was 
predominantly 110 or more, as is required under both the old 
and new versions of DC 7101 for a 20 percent evaluation.  In 
fact, of the numerous blood pressure readings of record, only 
a September 1994 VA medical record listed a diastolic reading 
of 110 or greater; the veteran's blood pressure was then 
listed as 179/126.  The November 7, 2002 VA examination 
report stated that the veteran's blood pressure was taken 
three times at 10 minutes apart during the examination.  The 
readings were all 160/110.  Accordingly, a 20 percent 
evaluation has been assigned from the date of that 
examination.  However, there is no evidence of record showing 
diastolic pressure predominantly 120 or greater, as is 
required under both versions of DC 7101 for a 40 percent 
evaluation.  Indeed, there are no blood pressure readings of 
record listing diastolic pressure at or above 120.  
Therefore, the claim must be denied.  

An increased evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595-596 (1991).  In this regard, 
the March 1999 VA report of chest X-rays stated that the 
veteran had a normal heart.  The impression was that there 
was no active disease.  Further, the results of an exercise 
stress test, conducted in conjunction with the November 2002 
VA examination, stated that the veteran went for 10 minutes 
on the treadmill and workload equivalent to 11.2 Mets.  No 
ischemic EKG changes were noted and it was stated to be a 
negative exercise test.  Finally, the April 2003 VA medical 
progress note stated that an echocardiogram noted concentric 
left ventricular hypertrophy, which was mild with a normal 
left ventricular systolic function.  The report also noted an 
October 2002 X-ray report which was noted to show a normal 
size heart.     

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b).
  
				B.  Skin Disorder

The veteran's service-connected eczematous dermatitis with 
keratodermia of the hands has been evaluated as 10 percent 
disabling from the date of service connection, November 20, 
1993.  

The Board notes that during the pendency of this appeal, the 
regulations relating to skin disabilities were amended 
effective August 30, 2002.  See 67 FR 49,596 (July 31, 2002).  
In keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See VAOPGCPREC 7-
03 (2003).

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  
Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
VAOPGCPREC 7-2003 (VA must give effect to the court's 
explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

The veteran's condition has been evaluated under DC 7806.  
The old rating criteria for skin diseases such as eczema 
provided a 0 percent rating if there was slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was warranted if 
there was exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
warranted for eczema if there was constant exudation or 
itching with extensive lesions or marked disfigurement.  The 
highest rating, of 50 percent, was warranted if there was 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations or exceptionally repugnant.  38 
C.F.R. § 4.118, DC 7806 (2002).

The new rating criteria for eczema provide a 0 percent rating 
for skin disabilities that affect less than 5 percent of the 
entire body or less than 5 percent of exposed areas and no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted if at least 5 
percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is warranted under the new 
criteria if the eczema affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  Lastly, a 60 percent rating is warranted under the 
new criteria if more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2004).

It was listed under the physician's summary portion of the 
June 1993 Report of Medical History, for the purposes of 
separation, that the veteran had a history of neck dermatitis 
from 1978 to 1985.   

A December 1993 VA general medical examination report noted 
upon examination that the veteran's skin was clear, without 
significant rashes.  A December 1993 VA skin examination 
report noted that the veteran complained of itching.  It was 
noted on physical examination that there was a hyperpigmented 
patch of papules on the right posterior neck.  The diagnosis 
was eczematous dermatitis.  The recommendation was 
emollients, topical steroids, and Dove soap.  
 
In an April 1995 VA examination report, it was stated that 
the veteran's skin was generally clear, without significant 
rashes.  

A June 1998 VA general medical examination report stated that 
the veteran's skin was clear, without significant rashes.

A November 1999 VA skin examination report noted that, upon 
examination, the veteran had no rash other than a one inch by 
three-quarter inch slight eczematoid-looking lesion on her 
left lateral neck.  It was stated to have a slight increase 
in pigmentation to the other skin and some slight scaliness, 
which was stated to be minimal.  No other lesions on her 
face, neck, or hands were seen.  The veteran indicated that 
the medication she was taking, hydrocortisone, controlled her 
current symptomatology.  She stated that when she did have a 
flare-up of her condition, it was itchy and flaky.  

A September 2000 VA medical record noted that the veteran had 
a nine to twelve month history of a typical dermatofibroma of 
the left shoulder
  
A November 2002 VA examination report noted, upon physical 
examination, that the veteran had a lesion between the middle 
finger and the fourth finger on the right hand, measuring 
about 2 cm.  It was noted to be scaly.  No other lesions were 
present.  It was stated that the veteran was taking 
fluocinonide 0.5 ointment twice daily to control the 
eczematoid reactions.  It was further stated that she was 
currently in remission.   

A November 2004 VA skin examination report noted that the 
veteran reported having an ongoing rash most days of the 
month and that it involves all fingers.  She reported being 
rash-free ten days during the month.  She stated that it was 
worse in the web spaces and that it can extend out over the 
top of the hand.  She also stated that the rash was pruritic 
and that, at times, it will weep clear liquids.  However, she 
stated that they have not been infected.  The veteran also 
reported feeling that her skin was thinning over the fingers.  
She stated, though, that the rash had not progressed from the 
condition years ago and that she had not been on any systemic 
drugs for the condition.  She also stated that she was not 
seeing a dermatologist for the condition.  It was stated that 
the skin condition did not affect the veteran's ability to 
perform normal daily activities, including general 
employment.  Upon examination, there was a red papular rash 
over the web spaces of both hands between fingers 3 and 4 and 
4 and 5.  There were no vesicles and there was no clustering.  
There was less than 0.5 percent of the affected area on each 
hand.  It was stated that these areas were exposed areas.  
There was no scarring and the examiner stated that less than 
1 percent of the total body surface was affected.  The 
diagnosis was eczema, which the examiner stated was a chronic 
problem for the veteran despite years of topical steroid 
creams.  The examiner stated that the thinning skin 
complained of was visible and was a side effect of prolonged 
use of topical steroids.  It was stated that the examination 
showed a mild exacerbation of the eczema and it was stated 
that the rash did not interfere with her ability to use her 
hands.  There was no gross deformity of the hands and the 
hands were stated to be functional.  

Based on the foregoing, the Board finds that the objective 
medical evidence does not show that the veteran's condition 
warrants an evaluation in excess of 10 percent at any time 
during the appeal period under the old skin rating criteria.  
The evidence does not show constant exudation or itching.  By 
her own admission, there are ten days a month that the 
veteran is free of the rash.  Nor has the condition been 
characterized by extensive lesions or marked disfigurement.  
Furthermore, although the November 2002 VA examination report 
noted that the veteran had a lesion between the middle finger 
and the fourth finger on the right hand, measuring about 2 
cm, which was scaly, the evidence of record does not show 
that the condition is manifested by extensive exfoliation or 
crusting.  Thus, overall the Board finds that the veteran's 
symptoms do not rise to the level required for a 10 percent 
or higher evaluation under the old rating criteria.  38 
C.F.R. §  4.118, DC 7806 (2002).  

With regard to the new rating criteria, the objective 
evidence does not show that the areas affected by this 
condition constituted at least 20 percent of the entire body 
or that at least 20 percent of exposed areas were affected.  
Furthermore, the record does not show intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  38 C.F.R. § 4.118, DC 7806 (2004).  Accordingly, the 
evidence does not warrant an evaluation in excess of 10 
percent under the new skin rating criteria.       

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b).

				      II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a November 2004 letter informed 
the veteran of what the evidence must show in order to 
establish entitlement to increased evaluations for the 
service-connected conditions on appeal.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the November 2004 letter informed the veteran that VA 
was responsible for getting relevant records from any federal 
agency, to include records form the military, VA hospitals 
(including private facilities where VA authorized treatment), 
and from the Social Security Administration (SSA).  The 
letter also stated that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency, such as 
from state or local governments, private doctors and 
hospitals, or current or former employers.  Finally, the 
letter stated that VA would assist the veteran by providing a 
medical examination or obtaining a medical opinion if such 
opinion or examination was necessary to make a decision on 
her claim.  

In addition, the January 2004 and April 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate his claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, she 
was notified that VA would obtain his service medical records 
and other relevant records pertaining to her active duty that 
are held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which she 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the November 2004 VCAA notice letter sent to the 
veteran did specifically request that the veteran send VA any 
treatment records pertinent to the conditions on appeal.  
Moreover, the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  For instance, the January 2004 and 
April 2005 SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notice, combined with the 
January 2004 and April 2005 SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Finally, the Board notes that the veteran's VA treatment 
records have been obtained and associated with the claims 
folder and she had been afforded multiple VA examinations.  
The Board notes that the veteran indicated in a November 1999 
statement that all of her treatment had been at VA 
facilities.  In addition, she has been informed of the 
applicable changes in the rating criteria regarding the 
conditions on appeal.  For example, the August 1998 SSOC 
provided the new version of DC 7101 and the April 2005 SSOC 
provided both the old and new versions of DC 7806. In 
addition, a July 2003 Board letter was sent to the veteran 
informing her of the changes in the skin rating criteria.  
Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An evaluation in excess of 10 percent for hypertension for 
the period November 20, 1993 through November 6, 2002, is 
denied.     

An evaluation in excess of 20 percent for hypertension for 
the period beginning November 7, 2002, is denied.  

An evaluation in excess of 10 percent for eczematous 
dermatitis with keratodermia of the hands is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


